DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that applicant has not provided an IDS.  Applicant is reminded of the duty to disclose all known prior art resulting from all prior art searches.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim elements are interpreted under 112(f).

Claim Objections
Claim 10 is objected to because of the following informalities: “the handle” (end of claim) should be “a handle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger (US Pat No. 5752923) in view of Walak et al (US Pub No. 20160015372), Lindgren (US Pat No. 4699154), and Avaltroni (US Pat No. 6221030).

In regard to Claim 1, Terwilliger et al disclose a core biopsy instrument comprising: 
a handle 1, best seen in Figure 1a1; 
a cannula 9 having a proximal portion secured to the handle and a distal end and configured to move distally and proximally relative to the handle along a central axis, best seen in Figure 1b1 (Col.5: 54-Col.6: 24); 
a drive rod 24a,b having a distal portion configured to move distally and proximally along said central axis along a path coaxial with said cannula (Col.7: 9-30; Col.8: 49-Col.9: 13); 
a core collector 7 having a distal end, a proximal portion, best seen in Figure 1b1; 

said cartridge and handle being configured for releasable attachment to each other in which said core collector extends along said central axis and is coaxial with said cannula (Col.5: 46-Col.6: 24; abst); 
said drive rod (defined to include drive block 16) having a distal portion configured to interlock with said proximal portion of the core collector as said cartridge is being releasably attached to said handle (Col.6: 58-Col.7: 10);
 said drive rod being spring loaded 23a and configured when interlocked with said core collector to drive the core collector distally inside said cannula to a tissue sampling position in which the core collector distal end extends distally from the cannula over a selected distance, best seen in Figure 2a (Col.7: 10-Col.9: 65); 
said cannula being spring loaded 22a,b and configured to respond to the drive rod having driven the core collector to said tissue sampling position to move distally over the core collector to a position at which the distal ends of the cannula and of the core collector are aligned (Col.7: 10-Col.9: 65); and 
said drive rod being further configured to pull said core collector proximally from said sampling position to a position in which the core collector is held in said cartridge, i.e. cocked position and said cartridge being configured to be released from the handle while carrying said core collector (Col.7: 10-Col.9: 65). 

However, Terwilliger do not expressly disclose:
; 
the cartridge releasably holding said core collector;
said distal ends of the core collector and the cannula conforming to respective planes inclined at opposite angles to said central axis.

Walak et al teach that it is well-known in the art to provide an analogous core collector with a trough intermediate said distal end and said proximal portion, wherein said trough comprises two sidewalls terminating in respective rows of teeth 206 alternating along said central axis as an effective configuration to cut tissue, best seen in Figure 3 (0039).
2. Walak et al disclose said teeth 206 have proximal sides that are inclined proximally relative to said central axis, best seen in Figure 3.
4. Walak et al disclose the teeth 206 at one side of said trough are at cross sections of the core collector at which there are no teeth on the other side of the trough so that in a cross section normal to the central axis and intersecting one of said teeth one of the sides of the trough is taller than the other, best seen in Figure 3-4 (Figure 4 shows complementary fit, which would mean they are offset).
Avaltroni teach that it is well-known in the art to provide an analogous biopsy device wherein an analogous cartridge 60 is releasably holding core collector 2, 3, 4, for effective assembly and disassembly of the device, best seen in Figure 1-2 (Col.6: 4-15).


Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger such that the core collector has a trough intermediate said distal end and said proximal portion as taught by Walak et al to effectively provide an equally as effective cutting mechanism for the biopsy.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger et al the cartridge is releasably holding said core collector as taught by Avaltroni to provide further means of assembly and disassembly for the already disposable needle set of Terwilliger et al.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger et al such that said distal ends of the core collector and the cannula conforming to respective planes inclined at opposite angles to said central axis as taught by Lindgren to provide an equally as effective cutting configuration for the core collector and cannula.

5. Terwilliger disclose the core biopsy instrument of claim 1, further including respective springs 22a,b and 23a housed in said handle 1 and configured to selectively drive distally said core collector 7 and thereafter said cannula 9, best seen in Figure 2 (Col.7: 10-Col.9: 65). 
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger in view of Walak et al, Lindgren, and Avaltroni as applied to claim 1 above, and further in view of Keller (US Pub No. 20190183463).
Terwilliger in view of Walak et al, Lindgren, and Avaltroni do not disclose said core collector has holes or indentations in a proximal portion thereof and the cartridge includes one or more resilient members that hold the core collector in place in the cartridge but bend back to allow the core collector to move distally and proximally along said central axis when pushed or pulled by said drive rod interlocked therewith. 
Keller teach that it is well-known in the art to provide an analogous biopsy device with one or more resilient members 634 that allows removable fastening between two elements as desired, i.e. between sensor 680 and manifold 630 (0115, 0122).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger as modified by Walak et al, Lindgren, and Avaltroni such that the cartridge includes one or more resilient members, as taught by Keller, such that in combination, hold the core collector in place in the cartridge as taught by Terwilliger and Avaltroni but bend back to allow the core collector to move distally and proximally along said central axis when pushed or pulled by said drive rod interlocked therewith, as an effective mechanism for said releasable attachment of the core collector and the cartridge, as taught by Avaltroni.


Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger (US Pat No. 5752923) in view of Walak et al (US Pub No. 20160015372).

a tubular cannula 9 extending along a central axis and having a sharp distal end, best seen in Figure 1b1 (Col.5: 54-Col.6: 24); 
a core collector 7 coaxial with said cannula and configured to slide inside the cannula distally and proximally, said core collector having a distal portion, an intermediate portion and a proximal portion, wherein: the distal portion of the core collector terminates distally in a sharp end, best seen in Figure 1b1 (Col.5: 54-Col.6: 24); and 
the proximal portion of the core collector – define as drive block 16 and hubs 6, 8 – has interlock portions (in hub 6, 8, also holes 10a, b) of differing cross sectional areas at different positions along said central axis, best seen in Figure 1c1-1c3 (Col.6: 58-Col.7: 10); and 
a drive rod confined to move distally and proximally along said central axis and having a distal portion with cross sections of different areas that are shaped and dimensioned to interlock with said interlock portions of the core collector (Col.6: 58-Col.7: 10). 
However, Terwilliger do not expressly disclose the intermediate portion of the core collector comprises a trough having side walls terminating in teeth spaced apart along said central axis.  Walak et al teach that it is well-known in the art to provide an analogous core collector with the intermediate portion of the core collector comprises a trough having side walls terminating in teeth 206 spaced apart along said central axis as an effective configuration to cut tissue, best seen in Figure 3 (0039). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger such that the core collector has a trough intermediate said distal end and said proximal portion as taught by Walak et al to effectively provide an equally as effective cutting mechanism for the biopsy.
.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger in view of Walak et al as applied to claim 6 above, and further in view of Lindgren (US Pat No. 4699154).
Terwilliger in combination with Walak et al do not disclose the distal end of said core collector has a distal face conforming to a plane inclined in one direction relative to the central axis and the distal end of the cannula conforms to plane included in an opposite direction to the central axis. 
Lindgren teach that it is well-known in the art to provide an analogous biopsy device having the distal end of said core collector 2 has a distal face conforming to a plane inclined in one direction relative to the central axis and the distal end of the cannula 3 conforms to plane included in an opposite direction to the central axis, best seen in Figure 1A-C.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger et al as modified by Walak et al such that the distal end of said core collector has a distal face conforming to a plane inclined in one direction relative to the central axis and the distal end of the cannula conforms to plane included in an opposite direction to the central axis .


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger in view of Walak et al as applied to claim 6 above, and further in view of Avaltroni (US Pat No. 6221030).
Terwilliger in view of Walak et al is a handle 1 and a cartridge 6, 8 secured to said handle, said cartridge is configured to hold said core collector 7 when aligned therewith so that the cartridge is removed from the handle together with said core collector, best seen in Figure 1c1-1c3 (Col.5: 36-Col.6: 24).
However, Terwilliger in combination with Walak et al do not expressly disclose the cartridge releasably secured to said handle.  Avaltroni teach that it is well-known in the art to provide an analogous biopsy device wherein an analogous cartridge 60 is releasably holding core collector 2, 3, 4, said core collector has indentations or holes (grooves in 63-64) in said proximal portion thereof to facilitate said releasable attachment, for effective assembly and disassembly of the device, best seen in Figure 1-2 (Col.6: 4-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger et al as modified by Walak et al such that the cartridge is releasably holding said core collector with indentations or holes, as taught by Avaltroni to provide further means of assembly and disassembly for the already disposable needle set of Terwilliger et al.

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger (US Pat No. 5752923) in view of Walak et al (US Pub No. 20160015372) and Avaltroni (US Pat No. 6221030).
Terwilliger disclose a method comprising: 
introducing a tubular cannula 9 and a core collector 7 into tissue while distal ends thereof are aligned along a central axis, best seen in Figure 1c1-1c3; 
driving a selected length of the core collector distally from the cannula and into tissue to thereby collect an elongated sample of tissue; 
thereafter, driving the cannula over said core collector to thereby sever from surrounding tissue said sample of tissue in said trough of the core collector (Col.6: 58-Col.7: 10); 
pulling the core collector with said tissue sample therein proximally to a position aligned with a cartridge 6, 8 that is releasably secured to the handle 1 and the core collector connected to the cartridge, best seen in Figure 1c1-1c3 (Col.5: 36-Col.6: 24, abst); and 
removing the cartridge with the core collector thereto from said handle (Col.7: 58-65; abst – needle set is removable with cartridge from the handle).
However, Terwilliger do not expressly disclose the core collector with a trough in said core collector formed by walls terminating in spaced apart and staggered rows of teeth extending along said central axis and releasably latching the core collector to the cartridge.
Walak et al teach that it is well-known in the art to provide an analogous core collector with a trough in said core collector formed by walls terminating in spaced apart and staggered rows of teeth 206 extending along said central axis as an effective configuration to cut tissue, best seen in Figure 3 (0039).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger such that the core collector has a trough intermediate said distal end and said proximal portion as taught by Walak et al to effectively provide an equally as effective cutting mechanism for the biopsy.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger et al the cartridge is releasably holding said core collector as taught by Avaltroni to provide further means of assembly and disassembly for the already disposable needle set of Terwilliger et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791